Title: To Benjamin Franklin from Jean-Joseph Dusaulx, 9 September 1780
From: Dusaulx, Jean-Joseph
To: Franklin, Benjamin


Monsieur
paris le 9. 7bre. 1780.
J’ai l’honneur de vous envoyer la Lettre dont je vous ai parlé il y a deux jours, et que M. d’Alembert m’a écrite pour vous demander des nouvelles du Fils de M. Michaëlis. Je Suis avec les Sentimens les plus respectueux Monsieur Votre très-humble et très-obéissant Serviteur
Dusaulx
 
Addressed: A Monsieur / Monsieur Francklin / Ministre plénipotentiaire / des Etats unis d’Amerique / a passi.
Notation: Dusaulx. Paris 9. Sept. 1780.
